UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
LIBYA and EMBASSY OF LIBYA,             )
                                        )
            Plaintiffs,                 )
                                        )
            v.                          )     Civil Action No. 06-2046 (RBW)
                                       )
AHMAD MISKI,                           )
                                       )
            Defendant.                 )
_______________________________________)

                                      MEMORANDUM OPINION

        The plaintiffs, Libya and the Embassy of Libya, 1 initiated this action against the

defendant, Ahmad Miski, for allegedly infringing their trademark rights under two provisions of

the Lanham Act, 15 U.S.C. § 1125(a)(1)(A), (B) (2006), and the AntiCybersquatting Consumer

Protection Act, 15 U.S.C. § 1125(d) (2006). The defendant responded by asserting a

counterclaim for monetary damages arising from the plaintiffs’ purportedly tortious interference

with his contracts and business advantage. The parties tried their claims to the Court on

February 16 and 17, 2011. At the conclusion of the bench trial, the Court ordered that the parties

submit post-trial briefs, but, in March 2011, prior to the submission of these filings, the plaintiffs

moved to stay the case in light of the then-growing political instability in Libya. The Court

granted the request for a stay in April 2011, after concluding, for among other reasons, that an

Executive Order preventing the transfer of property or funds to or from the Libyan Government

rendered it unable to proceed on the parties’ claims. See Order at 2-3, Libya v. Miski, Civil Case

1
        The plaintiffs instituted this suit in November 2006, as The Great Socialist People’s Libyan Arab
Jamahiriya and the Embassy of the Libyan Arab Jamahiriya. After political unrest resulted in the overthrow of the
government of Muammar Gaddafi, however, the plaintiffs filed a motion pursuant to Federal Rule of Civil
Procedure 25(c) to amend their complaint to reflect their new names. The defendant did not oppose the motion, and,
on March 14, 2012, the Court orally granted the motion as conceded.
No. 06-2046 (RBW) (D.D.C. April 14, 2011) (“[R]egardless of whether this Court found in favor

of the plaintiff or the defendant, the Court could not grant the requested relief due to the express

prohibition on the transfer of funds or property to or from the Libyan Government as proscribed

by Executive Order No. 13,566.”). At a status hearing on October 20, 2011, during which the

parties made representations regarding the improvement of the political situation in Libya, the

Court lifted the stay and reissued a briefing schedule for the filing of post-trial briefs. After

receiving and reviewing the briefs, which included the parties’ proposed findings of fact, 2 the

Court heard the parties’ closing arguments on March 16, 2012. Based on the parties’ arguments

presented during the February 2011 bench trial, the facts about which the Court may take judicial

notice, the closing arguments presented to the Court on March 16, 2012, and the parties’ post-

trial briefs, the Court makes the following findings of fact that provide the basis for its

conclusions of law.

                                        I. FINDINGS OF FACT

        A. The parties to this action and the services provided by each

        1. There are two plaintiffs in this case. The first is the sovereign state of Libya. The

second, the Embassy of Libya, is a diplomatic agent and instrumentality of the first.

        2. The Embassy plaintiff is accredited and officially known by the United States

Department of State as the Libyan Embassy (formerly the Embassy of the Libyan Arab

Jamahiriya). The Embassy was sometimes referred to as a “People’s Bureau,” but this was

merely an alternative name and not an officially recognized designation.



2
       See generally Plaintiff Libyan Government’s Post-Trial Brief (“Pls.’ Br.”); Post-Trial Memorandum of
Defendant/Counter-Plaintiff Ahmad Miski (“Def.’s Br.”); and Plaintiff Libyan Government’s Opposition to
Defendant Miski’s Post-Trial Memorandum (“Pls.’ Opp’n”).

                                                       2
        3. The domain name 3 used by the Embassy during much of the pendency of this case was

www.libyanbureau.com. Now, however, the Embassy appears to employ the domain name

www.libyausaembassy.com.

        4. The Libyan government requires that all commercial and legal documents be

“legalized,” to verify their authenticity and validity to those receiving the documents.

        5. There are several steps that comprise this document-legalization process. The

proponent of the document must first complete the document. The document must then be

notarized and authenticated by the United States Department of State. It is then certified by the

National United States Arab Chamber of Commerce or a like body. Finally, the Libyan Embassy

legalizes the document by placing a stamp on it.

        6. The Embassy charges fees in connection with its legalization of documents.

        7. The defendant is what is known as an “expeditor” of documents. The defendant,

through his Arab-American Chamber of Commerce, facilitates the legalization of documents.

He does not actually legalize the documents himself, as legalization is provided solely by the

Embassy. Rather, the defendant’s activity involves the certification step of the legalization

process.

        8. The Embassy does not provide certification services.

        9. The defendant does not provide legalization services.

        B. The domain names at issue

        10. Defendant Miski, the record owner of the domain names at issue, purchased the

websites in 2002 and 2003. 4


3
        A domain name is the unique identifier of a certain website on the internet. See Meriam-Webster Online
Dictionary, available at http://www.merriam-webster.com/dictionary/domain%20name.

                                                       3
        11. Defendant Miski registered the domain names at issue to increase the internet search

rankings for his own Arab-American Chamber of Commerce website: www.arabchamber.com.

All of the domain names at issue redirect users typing the disputed domain names to Defendant

Miski’s own Arab-American Chamber of Commerce website.

        C. United States-Libya Relations

        12. The United States established diplomatic relations with Libya in approximately 1952

or 1953.

        13. In 1981, the United States government closed the Libyan government’s diplomatic

offices in Washington, D.C., and expelled the Libyan staff in response to a general pattern of

conduct contrary to internationally accepted standards of diplomatic behavior.

        14. From 1986 to 2004, bilateral relations between the United States and Libya were

frozen when the United States imposed broad economic sanctions against Libya. Specifically,

President Ronald Reagan, exercising his powers under the International Emergency Economic

Powers Act and the National Emergencies Act, issued Executive Orders 12,543 and 12,544 on

January 7, 1986, and January 8, 1986, respectively. These Executive Orders prohibited

commercial trade and certain other transactions with Libya and persons associated with the

Libyan government, and “blocked” Libyan government property located in the United States or

possessed by United States persons. 5


4
        The domain names registered by the defendant are: “embassyoflibya.org,” “libyaembassy.com,”
“libyaembassy.org,” and “libyanembassy.com.”
5
        In full, Executive Order 12, 543 provided:

        I, Ronald Reagan, President of the United States of America, find that the policies and actions of
        the Government of Libya constitute an unusual and extraordinary threat to the national security
        and foreign policy of the United States and hereby declare a national emergency to deal with that
        threat.
                                                                                                   (continued . . . )
                                                         4
        I hereby order:
        Section 1. The following are prohibited, except to the extent provided in regulations which may
        hereafter be issued pursuant to this Order:
        (a) The import into the United States of any goods or services of Libyan origin, other than
        publications and materials imported for news publications or news broadcast dissemination;
        (b) The export to Libya of any goods, technology (including technical data or other information)
        or services from the United States, except publications and donations of articles intended to relieve
        human suffering, such as food, clothing, medicine and medical supplies intended strictly for
        medical purposes;
        (c) Any transaction by a United States person relating to transportation to or from Libya; the
        provision of transportation to or from the United States by any Libyan person or any vessel or
        aircraft of Libyan registration; or the sale in the United States by any person holding authority
        under the Federal Aviation Act of any transportation by air which includes any stop in Libya;
        (d) The purchase by any United States person of goods for export from Libya to any country;
        (e) The performance by any United States person of any contract in support of an industrial or
        other commercial or governmental project in Libya;
        (f) The grant or extension of credits or loans by any United States person to the Government of
        Libya, its instrumentalities and controlled entities;
        (g) Any transaction by a United States person relating to travel by any United States citizen or
        permanent resident alien to Libya, or to activities by any such person within Libya, after the date
        of this Order, other than transactions necessary to effect such person's departure from Libya, to
        perform acts permitted until February 1, 1986, by Section 3 of this Order, or travel for journalistic
        activity by persons regularly employed in such capacity by a newsgathering organization; and
        (h) Any transaction by any United States person which evades or avoids, or has the purpose of
        evading or avoiding, any of the prohibitions set forth in this Order.
        For purposes of this Order, the term ``United States person'' means any United States citizen,
        permanent resident alien, juridical person organized under the laws of the United States or any
        person in the United States.
        Sec. 2. In light of the prohibition in Section 1(a) of this Order, section 251 of the Trade Expansion
        Act of 1962, as amended (19 U.S.C. 1881), and section 126 of the Trade Act of 1974, as amended
        (19 U.S.C. 2136) will have no effect with respect to Libya.
        Sec. 3. This Order is effective immediately, except that the prohibitions set forth in Section 1(a),
        (b), (c), (d) and (e) shall apply as of 12:01 a.m. Eastern Standard Time, February 1, 1986.
        Sec. 4. The Secretary of the Treasury, in consultation with the Secretary of State, is hereby
        authorized to take such actions, including the promulgation of rules and regulations, as may be
        necessary to carry out the purposes of this Order. Such actions may include prohibiting or
        regulating payments or transfers of any property or any transactions involving the transfer of
        anything of economic value by any United States person to the Government of Libya, its
        instrumentalities and controlled entities, or to any Libyan national or entity owned or controlled,
        directly or indirectly, by Libya or Libyan nationals. The Secretary may redelegate any of these
        functions to other officers and agencies of the Federal government. All agencies of the United
        States government are directed to take all appropriate measures within their authority to carry out
        the provisions of this Order, including the suspension or termination of licenses or other
        authorizations in effect as of the date of this Order.
        This Order shall be transmitted to the Congress and published in the Federal Register.
        Ronald Reagan
        The White House,
        January 7, 1986.

Exec. Order No. 12,543, 51 Fed. Reg. 875 (Jan. 7, 1986). Executive Order 12, 544 states:

        By the authority vested in me as President by the Constitution and laws of the United States,
        including the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the
                                                                                                    (continued . . . )
                                                         5
        15. The sanctions were unilaterally imposed by the United States.

        16. During the sanctions period, there was no need for document legalization or

certification of commercial documents, as most commercial transactions between the United

States and Libya were banned by the sanctions. Private documents such as birth certificates or

educational transcripts were certified by the Libyan Mission to the United Nations in New York

and by the defendant.

        17. During the sanctions period, the Libyan government entrusted its building space in

Washington, D.C., to the government of the United Arab Emirates.

                                      II. CONCLUSIONS OF LAW

        A trademark owner asserting a claim under the AntiCybersquatting Consumer Protection

Act must establish that: (1) it has a valid trademark entitled to protection; (2) its mark is

distinctive or famous; (3) the defendant's domain name is identical or confusingly similar to, or

in the case of famous marks, dilutive of the owner's mark; and (4) the defendant used, registered,



        National Emergencies Act (50 U.S.C. 1601 et seq.) and section 301 of title 3 of the United States
        Code, in order to take steps with respect to Libya additional to those set forth in Executive Order
        No. 12543 of January 7, 1986, to deal with the threat to the national security and foreign policy of
        the United States referred to in that Order,
        I, RONALD REAGAN, President of the United States, hereby order blocked all property and
        interests in property of the Government of Libya, its agencies, instrumentalities and controlled
        entities and the Central Bank of Libya that are in the United States, that hereafter come within the
        United States or that are or hereafter come within the possession or control of U.S. persons,
        including overseas branches of U.S. persons.
        The Secretary of the Treasury, in consultation with the Secretary of State, is authorized to employ
        all powers granted to me by the International Emergency Economics Power Act, 50 U.S.C. 1701
        et seq., to carry out the provisions of this Order.
        This Order is effective immediately and shall be transmitted to the Congress and published in the
        Federal Register.
        Ronald Reagan
        The White House,
        January 8, 1986

Exec. Order No. 12544, 51 Fed. Reg. 1235 (Jan. 8, 1986) (emphasis added).



                                                         6
or trafficked in the domain name (5) with a bad faith intent to profit. See DaimlerChrysler v.

The Net, Inc., 388 F.3d 201, 204 (6th Cir. 2004).

       A. Does the Embassy have a Valid Trademark Entitled to Protection?

       15 U.S.C. § 1127 defines a trademark “as including ‘any word, name, symbol, or device

or combination thereof’ used by any person ‘to identify and distinguish his or her goods,

including a unique product, from those manufactured or sold by others and to indicate the source

of the goods, even if that source is unknown.’” Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S.

763, 768 (1992) (quoting 15 U.S.C. § 1127 (2006))). “Because a nonregistered mark has no

presumption of validity,” the burden of proving the mark’s classification lies on the party

asserting that the mark is entitled to protection. A.J. Canfield Co. v. Honickman, 808 F.2d 291,

297 (3d Cir. 1986); accord Blinded Veterans Ass’n v. Blinded Am. Veterans Found., 872 F.2d

1035, 1041 (D.C. Cir. 1989). “[I]t is common ground” that unregistered marks may be entitled

to protection, and the “general principles qualifying a mark for registration under § 2 of the

Lanham Act are for the most part applicable in determining whether an unregistered mark is

entitled to protection.” Two Pesos, Inc., 505 U.S. at 768.

       “Marks are often classified in categories of generally increasing distinctiveness; . . . they

may be (1) generic; (2) descriptive; (3) suggestive; (4) arbitrary; or (5) fanciful.” Id. (citing

Abercrombie & Fitch Co. v. Hunting World, Inc., 537 F.2d 4, 9 (2d Cir.1976)). “The latter three

categories of marks, because their intrinsic nature serves to identify a particular source of a

product, are deemed inherently distinctive and are entitled to protection.” Id. “Inherent

distinctiveness is attributable to a mark when the mark ‘almost automatically tells a customer

that it refers to a brand and . . . immediately signal[s] a brand or product source.’” Amazing



                                                  7
Spaces, Inc. v. Metro Mini Storage, 608 F.3d 225, 240 (5th Cir. 2010) (quoting Wal-Mart Stores,

Inc. v. Samara Bros., Inc., 529 U.S. 205, 210 (2000)) (emphasis in orginal)). On the other hand,

“[m]arks which are merely descriptive of a product are not inherently distinctive,” Two Pesos,

505 U.S. at 769, and, rather than immediately conveying a brand or product source,

“immediately convey[] knowledge of a quality, feature, function, or characteristic of the goods or

services with which [they are] used,” In re Bayer Aktiengesellschaft, 488 F.3d 960, 963 (Fed.

Cir. 2007) (emphasis omitted). “When used to describe a product, they do not inherently identify

a particular source, and hence cannot be protected,” unless they have acquired “distinctiveness

which will allow them to be protected under the [Lanham] Act.” Two Pesos, Inc., 505 U.S. at

769. “This acquired distinctiveness is generally called secondary meaning.” Id. (internal

quotation marks omitted).

       “A descriptive mark describes a product’s features, qualities or ingredients, . . . ,or

describes the use to which a product is put.” Genesee Brewing Co. v. Stroh Brewing Co., 124

F.3d 137, 143 (2d Cir. 1997) (internal quotation marks and citations omitted). In other words,

“[t]o be descriptive, a term need only describe the essence of the business, rather than spell out

comprehensively all its adjunct services.” Security Ctr., Ltd. v. First Nat’l Security Ctrs., 750

F.2d 1295, 1299 (5th Cir. 1985). “A suggestive mark[, however,] employs terms which do not

describe but merely suggest the features of the product, requiring the purchaser to use

imagination, thought and perception to reach a conclusion as to the nature of the goods.”

Genesee Brewing Co., 124 F.3d at 143 (internal quotation marks and citation omitted). In

considering whether a mark is descriptive or suggestive, then, the appropriate inquiry is “how

much imagination is required on the consumer’s part in trying to cull some indication from the



                                                 8
mark about the qualities, characteristics, effect, purpose, or ingredients of the product or

service.” Security Ctr., Ltd., 750 F.2d at 1299.

       It is undisputed that the marks at issue here are not registered trademarks. See Pls.’s Br.

at 20. Although they agree on the principles that must be applied in determining whether the

Embassy has a valid trademark entitled to protection, see Def.’s Br. at 10, the parties dispute

whether the purported Embassy Marks are descriptive or suggestive, see Pls.’ Br. at 33-36;

Def.’s Br. at 11-12. The plaintiffs maintain that they have “rights in the Embassy Marks based

on their actual use in commerce in conjunction with specific services in the United States.” Pls.’

Br. at 25. Specifically, the Embassy claims that it “uses the specific Embassy Marks . . . in

conjunction with its document legalization services.” Id. at 27. Accordingly, the plaintiffs

contend that because

       [t]he only entity in the world that can ‘legalize’ documents to be submitted from
       one country to Libya is the Libyan Embassy . . . , the Embassy Marks are
       suggestive as they could only represent the source (the Libyan Embassy) of the
       legalization services and do not describe a characteristic or quality of the
       document legalization services themselves other than the source of the services.

Id. at 33; see also Pls.’ Opp’n at 19. Alternatively, the plaintiffs argue that even if the Embassy

Marks are found to be merely descriptive, they “have acquired distinctiveness because of their

continuous use in conjunction with document legalization services in the United States for

decades.” Pl.s’ Br. at 34. Unsurprisingly, the defendant disagrees, asserting that “[b]oth the

terms ‘Libya[n] Embassy’ and ‘Embassy of [Libya]’ are merely descriptive,” Def.’s Br. at 11,

and that the plaintiffs have failed to meet their burden of proving secondary meaning, id. at 13.

The Court agrees with the defendant.




                                                   9
       As this Circuit and other courts have observed, the categories into which trademarks are

placed “‘tend to blur at the edges and merge together,’” making them “‘somewhat difficult to

articulate and to apply.’” Blinded Veterans Ass’n, 872 F.2d at 1039 (quoting Zatarain’s, Inc. v.

Oak Grove Smokehouse, Inc., 698 F.2d 786, 790 (5th Cir. 1983)). Despite this difficulty, after

examining the case law and the parties’ arguments, the Court concludes for several reasons that

the terms “Libyan Embassy” and “Embassy of Libya” are best classified as descriptive, rather

than suggestive, marks. First, purchasers and members of the general public need not resort to

“imagination, thought and perception to reach a conclusion as to the nature of the goods” or

services offered by the Embassy. Genesee Brewing Co., 124 F.3d at 143. Rather, “the mark,

though hardly transparent, does give the unknowing consumer some idea of the function, quality,

or components of the [organization’s services].” Security Ctr., Ltd., 750 F.2d at 1299. Indeed,

upon being exposed to the term “Libyan Embassy,” the unknowing consumer readily

understands that the entity is involved in the provision of consular services to the general public

and serves as the diplomatic arm of the Libyan government in the United States.

       Second, and similarly, although the plaintiffs argue that the service they provide, and

which must be protected by the mark, is the legalization of documents, the Court finds this

argument unpersuasive, as the Libyan Embassy serves the public through more avenues than

simply the legalization of documents for use in Libya. See Pls.’ Br. at 17 (quoting the testimony

of a witness employed by the Libyan Embassy who explained “the specific services that are

provided by the Embassy . . . are bilateral diplomatic relations and consular services to the

general public”). For example, when one hears the term “Libyan Embassy,” products and

services such as visas, passports, and other consular requirements readily spring to mind.



                                                 10
Accordingly, it seems a stretch to argue that the mark is suggestive because it does not

specifically describe the legalization of documents. See Pls.’ Opp’n at 19 (contending that the

“the Embassy Marks do not describe a particular characteristic of the Libyan Government’s

document legalization services, beyond the sole and single source thereof”) (emphasis added).

In other words, the plaintiffs have seemingly attempted to narrow the class of services and

products provided by the Embassy to achieve greater conceptual distance between the mark and

what it represents.

       Third, and finally, the term “Libyan Embassy” also conjures the idea of a physical

space—the base of operations for Libyan diplomats in the United States. The plaintiffs have

themselves emphasized this point during this litigation. See, e.g., Pls.’ Br. at 12 (asserting that

because the Libyan government maintained its “embassy building” in Washington, D.C., during

the sanctions period, it has “always had an Embassy in the United States”); id. at 13 (explaining

that the building was referred to as the Libyan Embassy and “continued to exist”); Pls.’ Opp’n at

26 (defining the term “embassy” as “a building containing the offices of an ambassador and

staff”). Indeed, “[i]t is difficult to imagine another term of reasonable conciseness and clarity by

which the public refers” to the physical space occupied by Libyan diplomats in Washington,

D.C. Blinded Veterans Ass’n, 872 F.2d at 1041. It is clear, therefore, that even the plaintiffs do

not view the term “Libyan Embassy” as “immediately signal[ing] a brand or product source,”

Wal-Mart Stores, Inc., 529 U.S. at 210, because it also connotes this physical space.

       A brief review of two often-cited trademark cases confirms the Court’s conclusion that

the terms “Libyan Embassy” and “Embassy of Libya” are descriptive, rather than suggestive,

marks. See Zatarain’s, Inc., 698 F.2d at 790-91 (citing both Vision Center v. Opticks, Inc., 596



                                                 11
F.2d 111 (5th Cir. 1979) and Douglas Labs. Corp. v. Copper Tan, Inc., 210 F.2d 453 (2d Cir.

1954). In Vision Center v. Opticks, Inc., the Fifth Circuit concluded that the disputed mark—

“The Vision Center”—was descriptive, rather than suggestive as urged by the partnership using

the mark. 596 F.2d at 116. The court observed that “[w]henever a word or phrase naturally

directs attention to the qualities, charactertistics, effect, or purpose of the product or service, it is

descriptive and cannot be claimed as an exclusive trade name.” Id. The Fifth Circuit then

concluded that “[i]t simply d[id] not require an effort of the imagination to decide that ‘vision

center’ is a place where one can get glasses,” and found either of the names used by the parties

“to be descriptive of the service provided by a business that deals in optical goods.” Id. at 117.

In Douglas Labs. Corp. v. Copper Tan, Inc., however, the Second Circuit determined that the

word “Coppertone” was suggestive, rather than descriptive as concluded by the district court.

210 F.2d at 454; see also Zatarain’s, Inc., 698 F.2d at 791 (observing that the “term Coppertone

has been held suggestive in regard to sun tanning products”). After explaining that “[t]he test is

the imaginativeness involved in the suggestion,” the Second Circuit reasoned that “[t]he name

[Coppertone] . . . is more properly a ‘come-on’ to allure the trade, than a mundane description of

the preparation itself or its indirect consequences.” Douglas Labs. Corp., 210 F.2d at 455-56.

Here, the term “Libyan Embassy” clearly conveys consular services as the term “Vision Center”

conveyed the delivery of optical services and, moreover, does not require the imaginativeness

needed to associate sun tanning products with the term “Coppertone.” Accordingly, the terms

“Libyan Embassy” and “Embassy of Libya” are properly classified as descriptive marks, as they

“simply do[] not require an effort of the imagination to decide that,” Vision Center, 596 F.2d at




                                                   12
117, the Libyan Embassy is a place where one can acquire consular services provided by the

Libyan government.

       Finally, the Court finds a recent case from the Federal Circuit instructive on the

descriptive/suggestive divide in instances where the words in the disputed term may not be

exactly synonymous with the service or product offered under the mark (e.g., vision and optical).

In In re The Chamber of Commerce of the United States, the Federal Circuit affirmed a

determination by the Trademark Trial and Appeal Board that the term “National Chamber” was

merely descriptive. 675 F.3d 1297, 1298 (Fed. Cir. 2012). The Chamber of Commerce sought

protection for the term “National Chamber” in connection with its offering of the following

services: (1) providing online directory information services featuring information regarding

local and state chambers of commerce; (2) providing information and news in the field of

business, namely information and news on current events and on economic, legislative, and

regulatory developments that can impact businesses; (3) administration of a discount program

enabling participants to obtain discounts on goods and services; (4) analysis of governmental

policy relating to businesses; and (5) business data analysis. See id. at 1298-99. The Federal

Circuit relied on the reasoning of the Trademark Trial and Appeal Board, explaining that the

conclusion of the Board was based on the fact that

       NATIONAL describes services that are nationwide in scope, and CHAMBER is
       descriptive of the services because it illustrates the purposes of the services—
       promoting the interests of businessmen and businesswomen, which is a purpose
       common to chambers of commerce.

Id. at 1299 (internal quotation marks and alteration omitted). The Federal Circuit concluded that

it “need only find that NATIONAL CHAMBER immediately conveys information about one

feature or characteristic of at least one of the designated services within each of the” Chamber of


                                                13
Commerce’s trademark applications. Id. at 1301. Here, just as the term “National Chamber”

immediately conveyed the business services offered by the Chamber of Commerce of the United

States, “Libyan Embassy” and “Embassy of Libya” immediately convey the features and

characteristics of the consular services offered by the Embassy. In other words, consular

services are a purpose common to embassies; as “National Chamber” is to business services,

“Libyan Embassy” is to consular services. Accordingly, the terms are properly classified as

descriptive marks and entitled to protection only if they have acquired secondary meaning in the

marketplace.

       i. Have the Plaintiffs Demonstrated that the term “Libyan Embassy” has Acquired
          Secondary Meaning?

       “The case law uniformly requires [the refusal] of trade name protection to a descriptive

term unless it has acquired a secondary meaning.” Vision Center, 596 F.2d at 117-18. The

development of secondary meaning has occurred “when, ‘in the minds of the public, the primary

significance of a [mark] is to identify the source of the product rather than the product itself.’”

Wal-Mart Stores, Inc., 529 U.S. at 211 (quoting Inwood Labs., Inc. v. Ives Labs., Inc., 456 U.S.

844, 851 n.11 (1982)). “The [secondary meaning] inquiry is one of the public’s mental

association between the mark and the alleged mark holder.” Bd. of Supervisors for La. State

Univ. Agric. & Mech. Coll. v. Smack Apparel Co., 550 F.3d 465, 476 (5th Cir. 2008). While not

limited to these categories, courts consider five types of evidence “in ascertaining whether

secondary meaning has attached to a mark: (1) survey evidence; (2) the length and manner of use

of the name; (3) the nature and extent of advertising and promotion of the name; (4) the volume

of sales; and (5) instances of actual confusion.” Security Center, Ltd., 750 F.2d at 1301 (citing

Bank of Texas v. Commerce Southwest, Inc., 741 F.2d 785 (5th Cir. 1984)). And because


                                                 14
“‘[t]he chief inquiry is the attitude of the consumer,’” Security Center, Ltd., 750 F.2d at 1301

(quoting Aloe Creme Labs., Inc. v. Milsan, Inc., 423 F.2d 845, 849 (5th Cir. 1970)), “‘the

authorities are in agreement that survey evidence is the most direct and persuasive way of

establishing secondary meaning,’” Security Center, Ltd., 750 F.2d at 1301 (quoting Zatarain’s,

Inc., 698 F.2d at 795)); accord Amazing Spaces, Inc., 608 F.3d at 248 (explaining that “[b]ecause

the primary element of secondary meaning is a mental association in buyers’ minds between the

alleged mark and a single source of the product, the determination whether a mark or dress has

acquired secondary meaning is primarily an empirical inquiry” (internal quotation marks,

alteration, and citation omitted)). Finally, “[p]roof of secondary meaning entails rigorous

evidentiary requirements.” Ralston Purina Co. v. Thomas J. Lipton, Inc., 341 F. Supp. 129, 134

(S.D.N.Y. 1972).

       Here, the plaintiffs maintain that “the Embassy Marks have acquired distinctiveness

because of their continuous use in conjunction with document legalization services in the United

States for decades.” Pls.’ Br. at 34; see also Pls.’ Opp’n at 21 (“The Libyan Government’s

Embassy Marks have acquired distinctiveness because of their continuous use in conjunction

with document legalization services in the United States.”). The defendant disagrees, arguing

that the plaintiffs have presented insufficient evidence proving secondary meaning. See Def.’s

Br. at 14-19. The Court agrees with the defendant that the plaintiffs have failed to meet the

“rigorous evidentiary requirements,” Ralston Purina Co., 341 F. Supp. at 134, attendant to

proving secondary meaning and, furthermore, concludes that the undisputed duration and

purpose of the sanctions period counsels against a finding of secondary meaning.




                                                15
         Despite the fact that a showing of secondary meaning is dependent on the attitudes and

perceptions of the public, the plaintiffs have adduced no such evidence. Rather, at the bench

trial, the plaintiffs relied on the testimony of an employee of the Libyan Embassy and her

opinions as to the perception of the mark in the marketplace. See, e.g., Pls.’ Br. at 35 (quoting

Leila Zubi’s testimony on how the public perceives the Embassy’s name). While it is not at all

implausible that the general public may understand the term “Libyan Embassy” to be the Libyan

government’s provider of consular services, the Court cannot make a finding of secondary

meaning on the basis of how it imagines the public might construe the term or on how an

Embassy employee may believe the public to view the term. Here, then, not only is there a total

absence of survey evidence, the form of evidence that courts have held constitutes the “‘most

direct and persuasive way of establishing secondary meaning,’” Security Center, Ltd., 750 F.2d

at 1301 (quoting Zatarain’s, Inc., 698 F.2d at 795)), but the voice of the public is altogether

absent. This evidentiary failure cannot be overlooked by the Court. 6

         Next, the Court concludes that the length and purpose of the severing of diplomatic ties

and the imposition of sanctions compels a finding that the plaintiffs have failed to show

secondary meaning. First, although the plaintiffs make much of the fact that the embassy

building remained in existence during the sanctions period, see, e.g., Pls.’ Br. at 12, this fact is

irrelevant as they have attempted to tie the term “Libyan Embassy” to the document legalization

services provided, not the mere presence of a building. In other words, the simple fact that a

building existed does little to advance the plaintiffs’ claim that “the Embassy Marks have

6
          Nor did the plaintiffs put forth evidence regarding the volume of sales or instances of actual confusion,
further buttressing the Court’s conclusion that their evidence failed to demonstrate the existence of secondary
meaning. The plaintiffs did provided letterhead, business cards, and website printouts demonstrating their name
and, in the case of the website printout only, their offering of legalization services, but this evidence is hardly strong
with regard to the nature and extent of advertising or their promotion of their name.

                                                           16
acquired distinctiveness because of their continuous use in conjunction with document

legalization services in the United States for decades,” Pls.’ Br. at 34 (emphases added), because

it is undisputed that the services in question were not provided (and, indeed, could not be) during

the sanctions period. The sanctions period thus interrupted the purported continuous use of the

alleged marks. Second, it is indisputable that the United States severed its diplomatic ties with

Libya and that the President issued Executive Orders 12,543 and 12,544 as official repudiation of

the Libyan government. It is clear, then, that in addition to their failure to put forth any credible

evidence regarding the public’s impressions of the names Embassy of Libya and Libyan

Embassy, the plaintiffs are also restrained by the restrictions imposed by the President on the

“length and manner of use of the name[s],” Security Center, Ltd., 750 F.2d at 1301. 7

         As merely descriptive marks, for which the plaintiffs have failed to demonstrate the

existence of secondary meaning within the marketplace, the terms “Embassy of Libya” and

“Libyan Embassy” are not entitled to protection because they would not qualify for registration

under the Lanham Act. 8

         B. The Defendant’s Counterclaim

         “Tort[i]ous interference with contract has four elements in the District of Columbia: ‘(1)

existence of a contract; (2) knowledge of the contract; (3) intentional procurement of breach by

the defendant; and (4) damages resulting from the breach.’” Dean v. Walker, __ F. Supp. 2d __, -

__, 2012 WL 2335944, *3 (D.D.C. June 19, 2012) (quoting Riggs v. Home Builders Inst., 203 F.

7
         Although the Court does, in part, base its determination that the marks lack secondary meaning on the
imposition of sanctions, the Court takes no position on whether the sanctions could have resulted in a finding of
abandonment had the marks been otherwise entitled to protection. In other words, the Court does not address
whether the imposition of economic or diplomatic sanctions by the United States could operate to end common-law
protection for a mark held by that sovereign.
8
         Having concluded that the plaintiffs do not possess valid marks entitled to protection, the Court need not
analyze the remaining elements of the AntiCybersquatting Consumer Protection Act.

                                                         17
Supp. 2d 1, 22 (D.D.C. 2002)); accord Onyeoziri v. Spivok, 44 A.3d 279, 286 (D.C. 2012).

Somewhat similarly,

       the requisite elements to a successful claim of tortious interference with a
       prospective economic advantage are (1) the existence of a valid business
       relationship or expectancy, (2) knowledge of the relationship or expectancy on the
       part of the interferer, (3) intentional interference inducing or causing a breach or
       termination of the relationship or expectancy, and (4) resultant damage.

Nat’l R.R. Passenger Corp. v. Veolia Transp. Servs., Inc., 791 F. Supp. 2d 33, 55 (D.D.C. 2011)

(internal quotation marks and citation omitted).

       Here, the defendant’s counterclaim asserts one count of tortious interference with

contract, and one count of tortious interference with prospective economic advantage. Both are

easily disposed of due to the defendant’s failure to put forth evidence regarding any of the

requisite elements. The only testimony provided by the defendant was that he worked with one

corporation in 2004 and submitted three documents to the Libyan Embassy on the corporation’s

behalf. See Feb. 17, 2011 Hearing Transcript at 314:16-315:12; id. at 317:9-24. Indeed, the

defendant himself admitted that the Libyan Embassy had not contacted his clients, id. at 317:6-8,

which conflicts with a finding of intentional interference. See Bennett Enters., Inc. v. Domino’s

Pizza, Inc., 45 F.3d 493, 499 (“As its name would suggest, intentional interference requires an

element of intent. Further, ‘a general intent to interfere or knowledge that conduct will injure the

[claimant’s] business dealings is insufficient to impose liability.’ [Claimant] cannot establish

liability without a ‘strong showing of intent to disrupt ongoing business relationships.’ (quoting

Genetic Sys. Corp. v. Abbott Labs., 691 F. Supp. 407, 423 (D.D.C. 1988) (emphasis in

original)). Accordingly, the defendant having failed to put forth evidence of a prima facie case




                                                   18
of tortious interference with a contract or tortious interference with a prospective economic

advantage, the Court finds in favor of the plaintiffs and rejects the defendant’s counterclaim.



                                         III. CONCLUSION

       Because the plaintiffs have failed to show that they have valid marks entitled to

protection, they cannot prevail on their claims under either the Lanham Act or the

AntiCybersquatting Conusumer Protection Act. And because the defendant has failed to meet

his evidentiary burdens with regard to his counterclaim, he cannot prevail on either his claim of

tortious interference with contract or his claim of tortious interference with prospective economic

advantage. Accordingly, the Court finds in favor of the defendant on the plaintiffs’ claims, and

in favor of the plaintiffs on the defendant’s counterclaim. 9


                                                                 REGGIE B. WALTON
                                                                 United States District Judge




9
       The Court will contemporaneously issue an Order consistent with this Memorandum Opinion.

                                                   19